Citation Nr: 0812397	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition, to include as secondary to right knee and left 
ankle disabilities.  

2.  Entitlement to an increased evaluation for residuals of 
right knee injury, degenerative joint disease and 
chondromalacia, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of 
chip fracture, left medial malleolus with post-traumatic 
arthritis, evaluated as noncompensable from August 5, 2003, 
and as 10 percent disabling from September 7, 2003.

4.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
December 1985.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied an evaluation in 
excess of 10 percent for residuals of right knee injury, 
degenerative joint disease and chondromalacia; assigned a 10 
percent evaluation for residuals of chip fracture, left 
medial malleolus with post-traumatic arthritis, from 
September 7, 2003; and denied a TDIU.

It is also on appeal from a September 2006 rating decision 
that denied service connection for a neck condition.  

The issue of entitlement to service connection for a cervical 
spine condition, to include as secondary to right knee and 
left ankle disabilities, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

During a March 2008 hearing before the undersigned Acting 
Veterans Law Judge, the veteran filed a motion to advance his 
appeal on the docket.  In March 2008, the Board granted this 
motion.

Also during the March 2008 hearing, the veteran raised the 
issue of entitlement to service connection for a left knee 
condition.  The Board refers this to the RO for appropriate 
development.


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran's right knee degenerative joint disease does not 
result in limitation of flexion to 30 degrees, limitation of 
extension to 10 degrees, or recurrent subluxation or 
instability.

2.  The competent medical evidence, overall, shows that the 
veteran's right knee chondromalacia results in severe 
recurrent subluxation and instability.

3.  The competent medical evidence, overall, shows that for 
the period beginning August 5, 2003, the veteran's left knee 
disability has resulted in moderate limitation of motion.

4.  The competent medical evidence, overall, does not show 
that the veteran's left ankle disability results in marked 
limitation of motion or ankylosis.  

5.  During a March 2008 hearing before the undersigned Acting 
Veterans Law Judge, the veteran withdrew the issue of 
entitlement to a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260-61 (2007).

2.  The criteria for a 30 percent evaluation for right knee 
chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

3.  The criteria for a 10 percent evaluation for residuals of 
chip fracture, left medial malleolus with post-traumatic 
arthritis, from August 5, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of chip fracture, left medial malleolus with 
post-traumatic arthritis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2007).

5.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issue of entitlement to a TDIU 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, the VCAA duty to notify was satisfied with 
respect to the first three elements by way of an August 2003 
letter sent to the appellant that fully addressed the first 
three notice elements and was sent prior to the respective 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  Correspondence to the veteran sent in 
March 2005 provided him with adequate notice of the pertinent 
diagnostic codes.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The appellant was not asked to submit evidence and/or 
information in his possession to the AOJ.  Thus, the VCAA 
duty to notify has not been satisfied with respect to the 
fourth notice element of asking the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication and thus 
the purpose of the fourth notice element was not frustrated.  
Based on the notice letter discussed above, a reasonable 
person could be expected to understand from the notices what 
was needed to substantiate the claims.  The veteran's 
testimony during the March 2008 hearing before the 
undersigned Acting Veterans Law Judge reflects that he had 
actual knowledge that he could provide any evidence in his 
possession that pertains to the claims.  

Further, there is no indication that VA has not obtained all 
available relevant evidence.  In October 2007, he stated that 
he did have additional evidence to submit, which he 
identified only as the report of an upcoming VA nerve test 
(which, according to a subsequent print out of the veteran's 
VA medical appointments, did not take place).  He did not 
identify any other outstanding additional evidence.  The 
veteran's correspondence makes it clear that there is no 
other evidence and/or information in his possession or that 
needs to be required.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims (Court) held that upon receipt 
of an application for a service-connection claim, VA must 
inform the veteran that a disability rating and an effective 
date will be assigned if benefits are awarded.  In this case, 
the veteran was not provided Dingess notice.  Despite this 
fact, the Board finds no prejudice to the veteran in 
proceeding with the issuance of the final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In this regard, the Board concludes below that an increased 
evaluation for residuals of chip fracture, left medial 
malleolus with post-traumatic arthritis, from August 5, 2003, 
is warranted.  The RO will provide Dingess notice with 
respect to this claim when it implements the Board's grant 
decision.  

The Board also concludes below that the preponderance of the 
evidence is against the veteran's claims for an increased 
evaluation for right knee disability and an increased 
evaluation for left ankle disability.  Thus, any questions as 
to the appropriate evaluations or effective dates to be 
assigned are rendered moot.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records and records from the Social Security 
Administration (SSA).  The veteran was provided opportunities 
to set forth his contentions during the March 2008 hearing 
before the undersigned Veterans Law Judge, as well as an 
August 2007 hearing at the RO before a Decision Review 
Officer.  The appellant was afforded VA medical examinations 
in September 2003 and September 2007.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Again, VA medical records 
show that the veteran did not undergo the upcoming VA nerve 
testing he reported in October 2007 correspondence.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

With respect to each disability on appeal, the veteran 
testified during the March 2008 hearing before the 
undersigned Veterans Law Judge as to the severity of his 
symptoms.  He could not walk or stand for long periods of 
time.  He used a wheelchair and the pain medication 
prescribed for him by VA did not help.  He had constant right 
knee pain and swelling and reduced range of motion of the 
left ankle.  He was receiving SSA benefits due to his knees 
and cervical spine.  In this regard, the Board observes that 
VA has obtained medical records from the SSA.  

Right knee

The veteran's right knee is evaluated on limitation of 
flexion.  Limitation of flexion of a knee to 45 degrees 
warrants a 10 percent evaluation, while limitation to 30 
degrees warrants a 20 percent evaluation.  Diagnostic Code 
5260.  

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same knee 
joint.  See VAOPGCPREC 9-2004.  Limitation of extension of a 
knee to 10 degrees warrants a 10 percent evaluation, while 
limitation to 15 degrees is rated 20 percent.  Diagnostic 
Code 5261.  

The Board also notes that VAOPGCPREC 23-97 held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Code 5003-5010 and 
Diagnostic Code 5257 based on additional disability.  It was 
specified that, for a knee disorder already rated under 
Diagnostic Code 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Hence, if a claimant has a disability rating 
under Diagnostic Code 5257 for instability of the knee and 
there is also X-ray evidence of arthritis and limitation of 
motion, a separate rating is available under Diagnostic Code 
5003 or Diagnostic Code 5010.  Likewise, if a claimant has a 
disability rating under Diagnostic Code 5003 for arthritis of 
the knee, and there is evidence of instability, a separate 
rating is available under Diagnostic Code 5257.  See 
VAOPGCPREC 9-98.

Slight recurrent subluxation or instability of the knee 
warrants a 10 percent evaluation; moderate recurrent 
subluxation or instability of the knee is rated 20 percent 
and severe recurrent subluxation or instability of the knee 
is rated 30 percent.  Diagnostic Code 5257.

VA and private treatment records dated during the appeal 
period show treatment for the veteran's right knee.  He 
underwent right knee arthroscopic surgery in 2003.  A 
November 2003 VA progress note provides that "[d]ue to his 
knee problems" the veteran was currently unable to work.  He 
was not expected to return to his previous employment in 
warehouse and factory work.  

On VA examination in September 2003, the veteran complained 
of right knee pain and said that he had recently undergone 
arthroscopic surgery.  The report notes that the operative 
report of the knee scope identified a grade 4 chondromalacia 
of the distal femur as well.  The veteran currently walked 
with a cane and took anti-inflammatories with minimal relief.  
He had worked as a delivery man but was unable to continue 
actively with that job.  

On physical examination, the veteran's right knee had range 
of motion from zero to 130 degrees.  It was stable to varus 
and valgus stress.  Lachman's and anterior and posterior 
Drawer's tests were negative and McMurray's sign was 
negative.  

The pertinent assessment was right knee pain.  The veteran's 
scope provided objective evidence of the etiology of his 
right knee pain stemming from chondromalacia of the distal 
femur and also the presence of a torn lateral meniscus.  The 
veteran could suffer from flare-ups at times of increased 
strenuous activity or changes in the weather and he did 
suffer from pain and physical examination findings as stated 
above.  The examiner was not able at this time to state with 
any degree of medical certainty what these changes at times 
of flare-ups would be.

On VA examination in September 2007, the veteran reported 
having lateral pain of 7/10 located diffusely throughout the 
knee.  He had taken multiple anti-inflammatories for his knee 
but was not taking any currently due to aggravation of his 
stomach.  He had a history of swelling, and popping with 
pain, but no history of locking.  He had used a brace in the 
past but was not using one today.  He used a cane and was 
walking with one today.  He could walk a block without it.  
He reported normally using a wheelchair but was not that day.  
He had no problems with activities of daily living.  

On physical examination, range of motion was from zero to 110 
degrees.  Active and passive ranges of motion were the same. 
There was no change with repetition and there was pain with 
extremes of flexion.  The veteran had elements of symptomatic 
exaggeration and was guarding on examination.  He was stable 
to varus and valgus stress at zero and 30 degrees, with 
negative Lachman's and anterior and posterior Drawer's.  
There were two 5 cm. scars that were well healed and not 
fixed to the underlying tissue.  There were no signs of 
infection and there was no muscle loss, erythema, edema or 
discharge.  The pertinent assessment was mild degenerative 
joint disease right knee.  The examiner observed that there 
was mild discomfort associated with the examination of the 
right knee.  It was conceivable that the pain could further 
limit function as described, particularly with repetition.  
It was not feasible to attempt to express this in terms of 
additional limitation of motion as these matters could not be 
determined with any degree of medical certainty.

The foregoing treatment and VA examination records are 
evidence against the veteran's claim for an increased 
evaluation for right knee degenerative joint disease.  They 
simply do not show limitation of flexion of the right knee to 
30 degrees, as required for a 20 percent evaluation under 
Diagnostic Code 5260.  In addition, they fail to show 
limitation of extension of the right knee to 10 degrees, so 
additional compensation under Diagnostic Code 5261 is not 
warranted.  

The foregoing treatment and VA examination records do support 
additional compensation for the veteran's right knee 
chondromalacia.  While VA examination reports show that the 
veteran's right knee was not manifest by recurrent 
subluxation or instability, they also note that he had grade 
4 chondromalacia, right knee pain stemming from 
chondromalacia, guarding on examination and popping.  In 
addition, the November 2003 VA treatment report provides that 
the veteran was unable to work due to his knee problems.  
Thus, additional compensation consisting of a 30 percent 
evaluation for chondromalacia is warranted under Diagnostic 
Code 5257 and VAOPGCPREC 9-98.

The Board is aware that the veteran has two 5 cm. scars on 
the knee and that the RO has not provided him the rating 
criteria for scars set forth at 38 C.F.R. § 4.118.  In 
general, evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2007); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Id.  In this case, 
the September 2007 VA examination of the scar was negative 
for any pertinent findings or resulting functional 
impairment.  38 C.F.R. § 4.118.  Thus, additional 
compensation for the scars is not warranted and the RO's 
failure to provide the veteran the pertinent rating criteria 
is harmless error.

The Board recognizes that the veteran has complained of pain 
and flare-ups.  As a general matter, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  

The September 2007 VA examination found that active and 
passive range of motion were the same, with no change in 
range of motion with repetition.  The September 2007 and 
September 2003 VA examination reports each note that flare-
ups could occur, but it was not possible to express them in 
terms of the changes or additional limitation of motion there 
would be.  

Despite the veteran's complaints, the Board finds that the 
effects of pain reasonably shown by the record to be due to 
his service-connected right knee disability are contemplated 
in the 10 and 30 percent ratings assigned to that condition.  
As noted above, the evidence simply does not show that pain, 
due to disability of the right knee, has caused functional 
loss greater than that contemplated by these evaluations.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In sum, the medical evidence demonstrates that the veteran is 
entitled to a separate 30 percent evaluation for right knee 
chondromalacia but is not entitled to an evaluation in excess 
of 10 percent for right knee degenerative joint disease.  As 
the preponderance of the evidence is against the latter 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Left ankle

The veteran's left ankle disability is evaluated on 
limitation of motion.  Moderate limitation of ankle motion 
warrants a 10 percent evaluation, and marked limitation of 
motion warrants a 20 percent evaluation.  Diagnostic Code 
5271.  Ankylosis of the ankle in plantar flexion, less than 
30 degrees, warrants a 20 percent evaluation.  Diagnostic 
Code 5270.  

VA treatment records dated during the appeal period show 
treatment for the left ankle.  

On VA examination in September 2003, the veteran complained 
of left ankle pain and said he could not ambulate easily.  
The veteran currently walked with a cane and took anti-
inflammatories with minimal relief.  He had worked as a 
delivery man but was unable to continue actively with that 
job.  He said that the pain increased with changes in weather 
and strenuous activity.  

On physical examination, the left ankle had range of motion 
to 15 degrees of dorsiflexion and to 45 degrees of plantar 
flexion.  There was no current swelling.  The pertinent 
assessment was post-traumatic changes of the left ankle.  The 
veteran had a distinct remote injury to his left ankle, in 
which he suffered an avulsion-type injury of the medial 
malleolus during his time in the military.  X-rays were 
consistent with mild post-traumatic changes that would likely 
be due to a previous ankle injury.  The veteran could suffer 
from flare-ups at times of increased strenuous activity or 
changes in the weather and he did suffer from pain and 
physical examination findings as stated above.  The examiner 
was not able at this time to state with any degree of medical 
certainty what these changes at times of flare-ups would be.  

On VA examination in September 2007, the veteran complained 
of pain in the medial aspect of the left ankle which occurred 
3-4 times in a 2-3 month period.  There was a history of 
swelling.  The pain was related to weather changes mainly.  
He did not use a brace or take medications.  He used ice when 
it occurred.  He had no problems with activities of daily 
living.  

The veteran's range of motion for the left ankle was to 20 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
Active and passive range of motion were the same, with no 
change or pain with repetition.  The pertinent diagnosis was 
boney ligamentous sprain of the left ankle with mild 
degenerative joint disease of the tibiotalar joint.  The 
examiner observed that there was mild discomfort associated 
with the examination of the left ankle.  It was conceivable 
that the pain could further limit function as described, 
particularly with repetition.  It was not feasible to attempt 
to express this in terms of additional limitation of motion 
as these matters could not be determined with any degree of 
medical certainty.

The Board finds that the evidence supports a 10 percent 
evaluation for the left ankle disability, from August 5, 
2003.  In particular, the September 2003 VA examination shows 
that the veteran's left ankle satisfied the criteria for a 10 
percent evaluation under Diagnostic Code 5271 during the 
period beginning August 5, 2003.  

The Board also finds that the foregoing evidence weighs 
against VA treatment and examination reports are evidence 
against entitlement to an evaluation in excess of 10 percent.  
It simply fails to show marked limitation of motion or any 
ankylosis.  Thus, a 20 percent evaluation is not warranted 
under Diagnostic Codes 5271 or 5270.  The Board recognizes 
that the veteran has complained of pain and flare-ups.  As a 
general matter, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  See Falzone, supra. 

The September 2007 VA examination found that active and 
passive range of motion were the same, with no change in 
range of motion or pain with repetition.  The September 2007 
and September 2003 VA examination reports each note that 
flare-ups could occur, but it was not possible to express 
them in terms of the changes or additional limitation of 
motion there would be.  

Despite the veteran's complaints, the Board finds that the 
effects of pain reasonably shown by the record before the 
Board to be due to the veteran's service-connected left knee 
disability are contemplated in the current 10 percent rating 
assigned to the condition.  As noted above, the evidence 
simply does not show that pain, due to disability of the left 
ankle, has caused functional loss greater than that 
contemplated by this evaluation.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to the claimed increased evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.

Extraschedular evaluations

The Board recognizes the veteran's contentions that his right 
knee and left ankle disabilities prevent his employment.  The 
Board is aware of the effects of these disabilities on the 
veteran's life and functioning.  However, there is no 
evidence of record, such as employment or medical records, 
showing that any of these disabilities result in frequent 
periods of hospitalization or marked interference with 
employment beyond that contemplated by the current 
evaluations.  The veteran has testified that his SSA award is 
based on both of his knees (one of which is non-service-
connected) and his cervical spine (which is not service- 
connected).  The November 2003 VA opinion notes only that the 
veteran was unemployed at that time.  The Board also observes 
that the veteran is withdrawing his claim for a TDIU, as 
discussed below.  

Thus, the Board finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the disabilities on appeal, that 
would take the veteran's case outside the norm so as to 
warrant extraschedular ratings.  Accordingly, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202.  A 
Substantive Appeal may be withdrawn on the record at a 
hearing or in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. § 
20.204.

During the March 2008 hearing, the veteran withdrew his 
appeal to the Board concerning the issue of entitlement to a 
TDIU.  There remain no allegations of errors of fact or law 
for appellate consideration with regard to this issue.  
Accordingly, it is therefore dismissed.





ORDER

An evaluation in excess of 10 percent for right knee 
degenerative joint disease is denied.

A 30 percent evaluation for right knee chondromalacia is 
granted, subject to the rules and regulations governing the 
award of monetary benefits.

A 10 percent evaluation for residuals of chip fracture, left 
medial malleolus with post-traumatic arthritis, from August 
5, 2003, is granted, subject to the rules and regulations 
governing the award of monetary benefits.

An evaluation in excess of 10 percent for residuals of chip 
fracture, left medial malleolus with post-traumatic 
arthritis, is denied.

The issue on appeal of entitlement to a TDIU is dismissed.

REMAND

A preliminary review of the veteran's claims file indicates 
that the claim for service connection for a cervical spine 
disability requires additional development.  

The veteran contends that his cervical spine condition is due 
to his service-connected right knee and left ankle 
disabilities.  In addition, during the appeal he has 
testified that he had neck pain while on active duty, 
although it was not documented, that continued after service.  

The Board observes that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

A March 2005 private medical record reflects that the veteran 
has degenerative arthritis of the cervical spine.  

In light of the foregoing, additional evidentiary development 
is required as to the relationship, if any, between the 
veteran's current claimed cervical spine condition and his 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination by an 
appropriate VA examiner to determine 
the nature, extent and etiology of any 
present cervical spine condition.  The 
claims file must be made available to 
the examiner.  

Following a review of the relevant 
medical evidence in the claims file, 
the objective medical history 
(including that set forth above), the 
veteran's own reported history of neck 
pain during service that continued 
after separation, and the results of 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to express an opinion whether it 
is at least as likely as not that any 
current cervical spine condition is 
causally related to the veteran's 
service.  The examiner should also 
state whether it is at least as likely 
as not that any current cervical spine 
condition was caused or aggravated by 
the veteran's service-connected right 
knee or left ankle disabilities.  The 
examiner is requested to provide a 
rationale for any opinions expressed in 
a legible report.  

2.  Then, readjudicate the veteran's 
claim for service connection for 
cervical spine condition, to include as 
secondary to right knee and left ankle 
disabilities.  If the decision is 
adverse to the veteran, he and his 
representative should be provided an 
SSOC.  A reasonable period of time for 
a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


